As filed with the Securities and Exchange Commission on April 28, 2011 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 GOLD RESERVE INC. (Exact name of registrant as specified in its charter) Canada (State or other jurisdiction of incorporation or organization) N/A (I.R.S. Employer Identification No.) 926 West Sprague Avenue Suite 200 Spokane, Washington (Address of principal executive offices) (Zip Code) GOLD RESERVE INC. EQUITY INCENTIVE PLAN (Full title of the plan) agent for service : with a copy to: ROCKNE J. TIMM JONATHAN B. NEWTON 926 West Sprague Avenue, Suite 200 Baker & McKenzie LLP Spokane, Washington 99201 Pennzoil Place, South Tower (509) 623-1500 711 Louisiana, Suite 3400 (Name, address and telephone number, Houston, Texas 77002 including area code) (713) 427-5000 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b2 of the Exchange Act. Large accelerated filer □ Accelerated filer □ Non-accelerated filer □ (Do not check if a smaller reporting company) Smaller reporting company [x] CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered (1) Amount to be registered Proposed maximum offering price per share(2) Proposed maximum aggregate offering price(2) Amount of registration fee Class A Common Shares, no par value 1,232,226 Shares Class A Common Share Purchase Rights 1,232,226 Rights N/A N/A N/A(3) (1) The Class A Common Shares, no par value per share (the Class A Common Shares), of Gold Reserve Inc. (the Company) being registered hereby relate to the Gold Reserve Inc. Equity Incentive Plan, as amended, (the Plan). Pursuant to Rule 416 promulgated under the Securities Act of 1933, as amended (the Securities Act), there are also being registered such additional Class A Common Shares and associated Class A Common Share Purchase Rights as may become issuable pursuant to the anti-dilution provisions of the Plan. (2) Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(c) and (h) promulgated under the Securities Act on the basis of the average of the high and low per share prices of the Class A Common Shares on April 27, 2011, as reported on the NYSE Amex. (3) In accordance with Rule 457(g), no additional registration fee is required in respect of the Class A Common Share Purchase Rights. Incorporation by Reference The issuance of the additional 1,232,226 Class A Common Shares and Class A Common Share Purchase Rights attaching to such shares, being registered hereby shall be issued under the Plan, which was amended as of January 29, 2006 to increase the number of Class A Common Shares available for issuance under the Plan pursuant an “evergreen” provision (which provides that the total number of Class A Common Shares subject to issuance under the Plan shall be 10% of the Company’s outstanding Class A Common Shares from time to time). The Plan was reaffirmed by Shareholders June 11, 2009. Pursuant to Instruction E of Form S-8, the contents of the following Registration Statements on Form S-8 are incorporated herein by reference: the Company, as filed with the Securities and Exchange Commission: (a) Registration Statement on Form S-8 (Registration No. 333-162587); (b) Registration Statement on Form S-8 (Registration No. 333-152882), as amended; (c) Registration Statement on Form S-8 (Registration No. 333-151589), as amended; (d) Registration Statement on Form S-8 (Registration No. 333-145769), as amended; (e) Registration Statement on Form S-8 (Registration No. 333-139463), as amended; (f) Registration Statement on Form S-8 (Registration No. 333-138128), as amended; (g) Registration Statement on Form S-8 (Registration No.333-135756), as amended; (h) Registration Statement on Form S-8 (Registration No. 333-133421), as amended; (i) Registration Statement on Form S-8 (Registration No. 333-127336), as amended; (j) Registration Statement on Form S-8 (Registration No. 333-119037), as amended; (k) Registration Statement on Form S-8 (Registration No. 333-110927),as amended; and (l) Registration Statement on Form S-8 (Registration No. 333-56495), as amended; and Gold Reserve Corporation, as assumed by the Company as successor issuer, as filed with the Securities and Exchange Commission: (a) Registration Statement on Form S-8 (Registration No. 033-61113), as amended; (b) Registration Statement on Form S-8 (Registration No. 033-58700), as amended; (c) Registration Statement on Form S-8 (Registration No. 033-69912), as amended; and (d) Registration Statement on Form S-8 (Registration No. 033-35595), as amended). Item 3. Incorporation of Documents by Reference. The following items are incorporated herein by reference: ·
